UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 2 (Mark One) R ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED APRIL 30, 2008. £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD OF TO. Commission File Number: 001-32994 OILSANDS QUEST INC. (Exact Name of Registrant as Specified in its charter) Colorado 98-0461154 State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 800, 326-11th AVENUE SW, CALGARY, ALBERTA, CANADA T2R 0C5 (Address of principal executive offices, including zip code) Issuer’s telephone number: (403) 263-1623 Securities registered under Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $.001 Par Value NYSE Amex Two Year Common Stock Purchase Warrants Issued 2007 NYSE Amex Securities registered under Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known, seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £ No R Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes £No R Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (s 229.405 or this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes oNo R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer: R Accelerated filer: £ Non-accelerated filer: £ Smaller reporting company: £ (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£No R The aggregate market value of the common stock held by non-affiliates of the Registrant as of October 31, 2007 was approximately $1,026,140,269 based upon the closing sale price of the Registrant’s Common Stock on such date. As of June 16, 2008 there were 226,848,719 shares of common stock issued and outstanding. 1 EXPLANATORY NOTE Oilsands Quest Inc. (the “the Company”) is amending its Annual Report on Form 10-K for the year ended April 31, 2008, filed on June 27, 2008 (the “Original Filing”), as subsequently amended by Amendment No. 1 to the Annual Report Form 10-K, filed on March 18, 2009 (the “Amended Filing” and together with the Original Filing, the “2008 Form 10-K”) to amend and restate its consolidated financial statements and other financial information for the years ended April 30, 2007 and 2008.The 2008 Form 10-K, as further amended hereby, is referred to as the “2008 Form 10-K/A.” On July 14, 2009, the Audit Committee of the Board of Directors of the Company concluded that the Company’s financial statements for the years ended April 30, 2007 and April 30, 2008 and the quarterly periods ended July 31, 2007 to January 31, 2009 should be restated and should no longer be relied upon.On August 14, 2006, the Company, pursuant to the terms of a reorganization agreement, acquired the non-controlling interest (35.92%) of Oilsands Quest Sask Inc. (“OQI Sask”) which, together with its 64.08% interest, resulted in a 100% interest in OQI Sask. During the preparation of the consolidated financial statements for the year ended April 30, 2009, the Company determined that the consideration paid in the acquisition of the non-controlling interest of OQI Sask in 2006 had been calculated incorrectly. The restatement results from the accounting treatment for the August 14, 2006 acquisition by the Company of a non-controlling interest (35.92%) of Oilsands Quest Sask Inc. (“OQI Sask”), which together with its 64.08% interest, resulted in a 100% interest in OQI Sask.In the accounting treatment of this transaction, the fair value of the stock options of OQI Sask at the time of the acquisition was included in the consideration paid for the non-controlling interest. Management concluded that in accordance with a technical interpretation of the terms of FAS 123(R), Share Based Payment, and FAS 141, Business Combinations, options of a subsidiary that are granted while the parent is in control of the subsidiary should be excluded from the consideration paid in the acquisition of a non-controlling interest. As a result, the Company incorrectly presented the Company’s consolidated balance sheets as of April 30, 2008 and April 30, 2007 Consolidated Statements of Operations, Cash Flows and Stockholders’ Equity and Comprehensive Income for the three months ended April 30, 2008 and April 30, 2007 and is correcting such presentation in this Form 10-K/A. See note 2 in the notes to the consolidated financial statements included herein for a discussion of these corrections and a reconciliation of amounts previously reported to those shown herein. For the convenience of the reader, this 2008 Form 10-K/A sets forth the Amended Filing in its entirety.The Company has not modified or updated the disclosure presented in this 2008 Form 10-K/A, except as required to reflect the effects of the restatement discussed above.Accordingly, this 2008 Form 10-K/A does not reflect events occurring after the Original Filing or modify or update those disclosures affected by subsequent events.The Company has not amended and does not intend to amend any of its previously filed Annual Reports on Form10-K for the periods affected by the restatement other than this 2008 Form10-K/A, and its previously filed Quarterly Reports on Form10-Q for the quarterly periods ended July 31, 2008, October 31, 2008 and January 31, 2009, which amendments are being filed concurrently herewith. Accordingly, this 2008 Form 10-K/A should be read in conjunction with the Company’s filings subsequent to the Original Filing. The following items have been amended as a result of the restatement: Item 1A. Risk Factors Item 6. Selected Financial Data Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 8. Financial Statements and Supplementary Data Item 9A. Controls and Procedures Our Chief Executive Officer and Chief Financial Officer have also reissued the certifications required by Sections 302 and 906 of the Sarbanes Oxley Act. 2 TABLE OF CONTENTS Page EXPLANATORY NOTE 2 Forward-Looking Statements 4 Currency 5 PART I Item 1. DESCRIPTION OF BUSINESS 5 Item 1A. RISK FACTORS 21 Item 2. PROPERTIES AND STATEMENT OF OIL AND GAS INFORMATION 28 Item 3. LEGAL PROCEEDINGS 32 Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 32 PART II 32 Item 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 32 Item 6. SELECTED FINANCIAL DATA 38 Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 39 Item 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 48 Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 48 Item 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 48 Item 9A. CONTROLS AND PROCEDURES 48 Item 9B. OTHER INFORMATION 49 PART III 50 Item 10. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS; COMPLIANCE WITH SECTION 16(A) OF THE EXCHANGE ACT 50 Item 11. EXECUTIVE COMPENSATION 55 Item 12. SECURITY OWNERSHIP OF BENEFICIAL OWNERS AND MANAGEMENT 65 Item 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 66 PART IV 69 Item 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 69 Item 15. EXHIBITS 69 3 Table of Contents Forward-Looking Statements This Annual Report on Form 10-K includes certain statements that may be deemed to be “forward-looking statements.” All statements, other than statements of historical facts, included in this Form 10-K that address activities, events or developments that our management expects, believes or anticipates will or may occur in the future are forward-looking statements. Such forward-looking statements include discussion of such matters as: • the amount and nature of future capital, development and exploration expenditures; • the timing of exploration activities; • business strategies and development of our business plan and drilling programs; • potential estimates as to the volume and nature of petroleum deposits that are expected to be found present when lands are developed in a project; and • potential reservoir recovery optimization processes. Forward-looking statements are statements other than relating to historical fact and are frequently characterized by words such as “plan”, “expect”, “project”, “intend”, “believe”, “anticipate”, “estimate”, “potential”, “prospective” and other similar words or statements that certain events or conditions “may” “will” or “could” occur. Forward-looking statements such as references to Oilsands Quest’s drilling program, geophysical programs, reservoir field testing and analysis program, preliminary engineering and economic assessment program for a first commercial project, and the timing of such programs are based on the opinions and estimates of management and the company’s independent evaluators at the date the statements are made, and are subject to a variety of risks and uncertainties and other factors that could cause actual events or results to differ materially from those anticipated in the forward-looking statements, which include but are not limited to risks inherent in the oil sands industry, regulatory and economic risks, lack of infrastructure in the region in which the company’s resources are located and risks associated with the company’s ability to implement its business plan.
